Citation Nr: 0534406	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  05-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right deep neck abscess, throat 
cancer, as due to herbicide exposure.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2005, to support his claim, 
the veteran testified at a video conference hearing at the RO 
chaired by the undersigned Acting Veterans Law Judge of the 
Board.  A transcript of the proceeding is of record.  At that 
hearing, he submitted additional evidence, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (2005).

The issues of entitlement to service connection for PTSD and 
peripheral neuropathy addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his petition to reopen his claim 
for residuals of a right deep neck abscess, throat cancer, as 
due to herbicide exposure. 

2.  In August 1994, the RO denied the veteran's claim for 
service connection for right deep neck abscess, claimed as 
soft tissue sarcoma.  He did not appeal that decision, 
despite being notified of it and apprised of his procedural 
and appellate rights.

3.  In September 2000, the RO denied the veteran's claim for 
service connection for throat cancer due to herbicide 
exposure and he again did not appeal, although notified of 
the decision and apprised of his procedural and appellate 
rights.

4.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's September 2000 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not raise a 
reasonable possibility of substantiating the claim.

5.  In August 1994, the RO denied the veteran's claim of 
service connection for PTSD.  He did not appeal that 
decision, despite being notified of it and apprised of his 
procedural and appellate rights.

6.  Evidence received since the RO's August 1994 denial is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 decision denying the claim for service 
connection for residuals of a right deep neck abscess, throat 
cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  The evidence received since the September 2000 rating 
decision which relates to the issue of service connection for 
residuals of a right deep neck abscess, throat cancer, as due 
to herbicide exposure, is not new and material and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  The August 1994 decision denying the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

4.  Since the August 1994 denial, new and material to reopen 
the claim of service connection for PTSD has been received.  
The claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background, Governing Laws, Regulations 
Pertaining to Claims based on New and Material Evidence 

In an August 1994 rating decision, the RO denied service 
connection for PTSD on the basis that, although a VA 
examination conducted in February 1994 diagnosed PTSD, the 
veteran did not provide an inservice stressor that could be 
verified.  The RO also considered his service medical and 
personnel/administrative records which did not indicate any 
awards or decorations evidencing participation in combat.  
The RO notified the veteran of its August 1994 decision in a 
letter that same month.  The letter also apprised him of his 
procedural and appellate rights.  He did not appeal.

In an April 1994 rating decision, the RO denied service 
connection for a right deep neck abscess, claimed as soft 
tissue sarcoma.  Subsequently, in a September 2000 rating 
decision, the RO again denied service connection for throat 
cancer due to herbicide exposure on the basis that the 
veteran did not submit any evidence to show that he had such 
a condition.  The RO notified the veteran of its September 
2000 decision in a letter that same month.  The letter also 
apprised him of his procedural and appellate rights.  He did 
not appeal this decision.

Since the veteran did not timely appeal the RO's September 
2000 decision, it became final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal the September 2000 decision, this, in turn, means 
there must be new and material evidence during the years 
since to reopen his claim and warrant further consideration 
of it on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In June 2003, the veteran petitioned to reopen these claims.  

The Board must determine whether new and material evidence 
has been submitted since the RO's last final decisions, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And 
if the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a), as effective for claims filed on 
or after August 29, 2001, separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case.

II.  Residuals of a Right Deep Neck Abscess, Throat Cancer, 
as Due to Herbicide Exposure

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO sent the veteran a VCAA letter in 
September 2003, before the initial denial of the petition to 
reopen the claim in January 2004.  

The VCAA letters explained the type of evidence that needed 
to be submitted for him to prevail on this claim based on 
inservice herbicide exposure in Vietnam, what evidence he 
should submit, and what evidence the RO would obtain for him.  
He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  He was also provided 
notice regarding the requirement to submit new and material 
evidence to reopen his claim.  Consequently, he already has 
received the requisite VCAA notice, so any defect with 
respect to the timing of it was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the veteran submitted, these pertinent 
medical records.  

The veteran has not been provided a VA examination to 
determine whether he currently has a chest condition and 
whether it is related to his service in the military - as 
alleged.  But this is because 38 C.F.R. § 3.159(c)(4)(iii) 
provides that 38 C.F.R. § 3.159(c)(4) "applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured."  So, here, in the absence 
of new and material evidence to reopen this claim, the 
veteran is not entitled to a medical nexus examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease became manifest during the period of service at 
issue.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  In this regard, the 
Board notes that, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4- dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C. § 1116(f), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Public Law 107-103, 115 Stat. 976 
(2001) (Dec. 27, 2001).  Prior law required that the veteran 
have a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in McCartt 
v. West, 12 Vet. App. 164 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea).  38 C.F.R. § 3.309(e).  It is required that the 
respiratory cancers shall have become manifest to a degree of 
10 percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

The Board finds that, since the veteran served in Vietnam 
from August 1968 to August 1969, he is entitled to a 
presumption of Agent Orange exposure.  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

As for the application to reopen at issue in this particular 
appeal, the RO originally denied the claim because there was 
no evidence that the veteran had throat cancer, the 
disability at issue.  The Board notes that the veteran has 
submitted no new evidence that he has or ever had throat 
cancer.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made - that he has throat cancer, a 
condition presumed to have been incurred in service in 
Vietnam even though there is no evidence of that disease 
became manifest during service.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  But the RO already considered these 
very same allegations prior to denying the claim in September 
2000.  And even if, per chance, their allegations were new, 
although the veteran has provided competent medical evidence 
that he had acute and chronic lymphadenitis in 1993, and that 
he is also entitled to a presumption of exposure to Agent 
Orange in Vietnam; there still is no objective medical 
evidence suggesting he has or ever had throat cancer or that 
any neck abscess is etiologically related to his presumed 
Agent Orange exposure in service.  And as a layman, he cannot 
establish this medical nexus himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  The claim must be denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  PTSD

As alluded to above, on November 9, 2000, the President 
signed into law the VCAA-which since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  The implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
With respect to this issue, since the Board has reopened the 
claim and is ordering further development of it before making 
a decision on the merits, the provisions of the VCAA and the 
additional notification and assistance the veteran will be 
afforded before deciding his claim on the merits will be 
discussed in greater detail in the REMAND portion of this 
decision.

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

In connection with the application to reopen, the Board notes 
that the veteran, during his video conference hearing in 
August 2005, provided sufficient information to enable the RO 
to verify a claimed inservice incident.  Specifically, he 
noted that he sustained a 31/2 to 4 inch shrapnel wound to 
the right thigh in late October 1968 during a 2:00 am enemy 
mortar attack which required helicopter transport to a 
medical unit and two weeks of hospitalization.  He testified 
that another serviceman was killed in the same attack.  He 
also noted that he was awarded the Purple Heart Medal for his 
being wounded.  He submitted the statement of his brother who 
indicated that he served in the veteran's unit and personally 
placed the wounded veteran in the helicopter.  The veteran 
also submitted a letter from a VA physician stated that he 
had a scar on the right thigh consistent with a shrapnel 
wound.  In addition, VA medical records note diagnoses and 
treatment for PTSD from 2001 to 2003.  

This additional evidence, received since the RO last denied 
the claim in August 1994, is significant to the adjudication 
of the claim for PTSD as it is the first time a specific 
combat stressor has been mentioned.  No such evidence has 
previously been associated with the claims file.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This evidence is 
neither cumulative or redundant of the claim, relates to an 
unestablished fact necessary to substantiate the claim and 
provides a reasonable possibility of substantiating the 
claim, when combined with the diagnoses of PTSD by medical 
personnel of record, the Board finds that this evidence is 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD.


ORDER

The petition to reopen the claim for residuals of a right 
deep neck abscess, throat cancer, due to herbicide exposure 
is denied.

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this extent only, 
the appeal is granted.


REMAND

The veteran was stationed in Vietnam from August 1968 to 
August 1969.  The veteran's military occupational specialty 
(MOS) while stationed in Vietnam was wireman, and he was 
assigned to the 23rd Artillery Group.  His military 
commendations include the National Defense Service Medal 
(NDSM), the Vietnam Service Medal (VNSM), the Vietnam 
Campaign Medal (VNCM), and parachute badge.  His service 
record currently lacks indication that he actually 
participated in combat or suffered any wounds.  Although the 
veteran has received a diagnosis of PTSD stemming from his 
alleged Vietnam experiences, these experiences have not been 
independently verified.  

The veteran contends that he suffers from PTSD due to 
experiencing traumatic events while serving in Vietnam with 
the 23rd Artillery Group, 2nd of the 13th Artillery Battery B.  
The RO already has requested in September 2003 that he 
furnish a list of his claimed in-service stressor events, he 
never provided sufficient detail (specific names, places and 
dates) to enable the RO to verify these incidents.  See, 
e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (The 
duty to assist is not always a one- way street).  As noted 
above, during his video conference hearing in August 2005, he 
finally provided sufficient information to enable the RO to 
verify this incident.  Specifically, he noted that he 
sustained a 31/2 to 4 inch shrapnel wound to the right thigh 
in late October 1968 during a 2:00 am enemy mortar attack 
which required helicopter transport to a medical unit and two 
weeks of hospitalization.  He testified that another 
serviceman was killed in the same attack.  He also noted that 
he was awarded the Purple Heart Medal for his being wounded.  
He submitted the statement of his brother who indicated that 
he served in the veteran's unit and personally placed the 
wounded veteran in the helicopter.  The veteran also 
submitted a letter from a VA physician stated that he had a 
scar on the right thigh consistent with a shrapnel wound.  
The RO must attempt to verify his alleged stressor by 
contacting the U.S. Armed Services Center for Unit Records 
Research (USASCURR) (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)).  See VA Adjudication 
Procedure Manual, M21-1, Part III, 4.23 (Change 41, July 12, 
1995) - previously, M21-1, 6.04(e) (Change 150, Jan. 24, 
1977).

The Board notes that the claims file does not contain any 
inservice treatment records, or service department 
documentation that the veteran was awarded the Purple Heart 
Medal.  The only past illnesses or injuries the veteran 
mentioned on service discharge examination in January 1970 
was a broken arm and measles, both occurring during 
childhood.  The decorations noted in the veteran's service 
personnel records are not awards evidencing participation in 
combat.  Although witness statements can constitute competent 
evidence in certain circumstances, where service department 
certification is an essential element of establishing 
entitlement, the service department's finding is conclusive 
and binding on VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  In 
this case, service department certification that the veteran 
was awarded the Purple Heart Medal is an essential element of 
the claim, and such service department records are binding on 
VA for purposes of establishing whether the veteran received 
the Purple Heart Medal.  Id.  At his hearing, the veteran 
testified that he has written evidence that he was awarded 
the Purple Heart Medal.  See hearing transcript (T.) at 11.  
The veteran should be provided an opportunity to submit any 
written documentation in his possession pertaining to his 
award of the Purple Heart Medal in service.  

The RO should also attempt to obtain Morning Reports and 
medical treatment records in the custody of the Office of the 
Surgeon General (SGO) for the veteran's unit for October and 
November 1968 to attempt to verify his two-week 
hospitalization due to his wounding.  

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion. 38 U.S.C.A. § 
5103A(d); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

His appeal for service connection for peripheral neuropathy 
is inextricably intertwined with his PTSD claim, inasmuch as 
a grant of service connection for the disability could affect 
the outcome of the peripheral neuropathy claim.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. 
Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Specifically, in a February 2005 VA lower 
extremities electromyogram (EMG) the physician stated that 
the veteran's lower extremities neuropathy was the result of 
30 years of alcohol abuse.  As the veteran has maintained 
that he self medicated himself with alcohol since service, a 
subsequent grant of service connection for PTSD may entitle 
him to service connection for peripheral neuropathy.  And 
therefore, further consideration of this claim must be 
deferred to avoid piecemeal adjudication.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and request that 
he submit all written evidence he has 
indicating that he was awarded the Purple 
Heart Medal.  

2.  Contact the USASCURR to obtain the 
unit records for the 23rd Artillery Group 
for October 1968.  

3.  The RO should arrange for an 
exhaustive search (to include all 
secondary sources of service medical 
records, including hospitalization 
records, sick and morning reports and 
Surgeon General's Office (SGO) reports) 
for records of the veteran's treatment in 
October and November 1968 while stationed 
with the 23rd Artillery Group, 2nd of the 
13th Artillery Battery B.  If this search 
proves fruitless, the extent of the 
search should be noted in the claims 
file.

4.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder and peripheral neuropathy since 
service, the records of which are not 
already on file.  With his authorization, 
obtain records from each health care 
provider he identifies.

5.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

6.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor.  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

7.  Then readjudicate the veteran's claim 
for service connection for PTSD and 
peripheral neuropathy based on the 
additional evidence obtained.  If his 
claims continue to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


